DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/23/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been considered except where lined through.  Citation number “22”, under the “Other Documents” section, refers to a YouTube video and the applicant has not provided screen shots from the video along with an explanation of what can be found in the screen shots.  See MPEP 707.05(e)(IV) which states “Where an Internet source, such as a social media source, does not provide an ability to download the information as an electronic document, screen shots should be captured of the information, and an explanation provided as to what can be found in the screen shots.”. See also the Example 18 under the same section.

Allowable Subject Matter
Claims 1-39 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, and similarly independent claims 14 and 27, none of the prior art teach or fairly suggests the limitations of “receiving, by the one or more processors, sample data, the sample data being generated as digital data representative of a sample of the product”,  “processing, by the one or more processors, the set of features to identify a set of regions of the sample of the product” and “altering, by the one or more processors, a resolution of the digital data representation of the sample of the product based on the identified set of regions”, in combination with each other as well as in combination with the other limitations of the claim. The prior art of US 2018/114317 to Song et al. (“Song”) (IDS on 4/11/2019) discloses a similar process of identifying image features and a set of regions in an image using a neural network, tiling the image into patches of suitable sizes and identifying contamination with the sample.  However, Song does not teach or fairly suggest altering a resolution, which the Examiner understands to refer to altering an overall data (e.g. pixel) count, of the digital data representation of the sample of the product based on the identified set of regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.  For example, the article “Deep Residual Learning for Image Recognition” to He et al. discloses a residual network used for identifying image features via multiple layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665